Citation Nr: 9923399	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-12 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sensorineural 
hearing loss of the left ear.

2.  Entitlement to a compensable evaluation for post-
traumatic headaches.

3.  Entitlement to an increased evaluation for scars of the 
face, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
May 1981, from September 1986 to December 1989, and from 
November 1990 to April 1991.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, the Commonwealth of Puerto Rico. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  On the most recent VA audiological examination, in 
accordance with the laws and regulations administered by the 
VA, the veteran does not have a hearing loss of the left ear.

3.  The veteran's various scars on the head are productive of 
no more than mild disfigurement.

4.  The veteran subjectively asserts that he suffers from 
severe, debilitating headaches once a year.  He is not 
socially and industrially incapacitated as a result of those 
headaches.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
bilateral hearing loss is denied for lack of entitlement to 
benefits under the law.  38 C.F.R. § 3.385 (1998); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

2.  The criteria for an evaluation in excess of 10 percent 
for scars of the face have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
7800 (1998).

3.  The criteria for a compensable evaluation for post-
traumatic headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran has requested service connection for hearing loss 
of the left ear.  Entitlement to service connection for 
impaired hearing is subject to the additional requirements of 
38 C.F.R. § 3.385 (1998), which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(1998).  To establish service connection for a hearing loss, 
the veteran is not obligated to show that a hearing loss was 
present during active military service.  The evidence of 
record need only demonstrate a medical relationship between 
the veteran's inservice exposure to loud noise and a current 
hearing impairment.  Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).  Moreover, if the veteran had "normal" hearing upon 
his discharge, but developed hearing loss measurably to the 
criteria stated in 38 C.F.R. § 3.385 (1998), and if the 
veteran can now establish a causal relationship between his 
hearing loss and service, service connected benefits will be 
granted.  Yet, the first consideration is whether the veteran 
has presented a valid claim.  

The veteran argues that he has hearing loss in the left ear 
and he has inferred that said condition was caused by his 
exposure to noise while he was in the service.  The service 
medical records are negative for any type of treatment for or 
findings of hearing loss. 

To support his petition for VA benefits, the veteran 
underwent an audiological examination.  Audio Exam, September 
8, 1997.  The results, in pure tone thresholds, in decibels, 
from that examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
15
LEFT
30
20
10
15
35

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The average puretone reading for the 
right ear was 15 dB and the average puretone reading for the 
left ear was 20 dB.

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, 
hereinafter the Court, in Hensley v. Brown, 5 Vet. App. 155 
(1993), has stated:

Service connection for impaired hearing 
shall not be established when hearing 
status meets pure tone and speech 
recognition criteria.  Hearing status 
shall not be considered service-connected 
when the thresholds for the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz 
are all less than 40 decibels; the 
thresholds for at least three of these 
frequencies are 25 decibels or less; and 
the speech recognition scores using the 
Maryland CNC Test are 94 percent or 
better.

	. . . The Court noted [in Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992)] 
there that the Secretary's stated purpose 
in promulgating section 3.385 in 1990 was 
"to establish criteria for the purpose 
of determining the levels at which 
hearing loss becomes disabling" and to 
establish "a department-wide rule for 
making determinations regarding service 
connection for impaired hearing".  Id. 
at 89 (quoting 55 Fed.Reg. 12348-02 
(1990)). . . .

....

In his response, the Secretary states 
that section 3.385 does not preclude an 
award of service connection for a hearing 
disability established by post-service 
audiometric and speech-recognition 
scores, even though hearing was found to 
be within normal limits on audiometric 
and speech-recognition testing at the 
time of separation from service.  He 
asserts that the purpose of section 3.385 
is to establish guidelines for 
determining when a hearing "disability" 
is present within the meaning of 38 
U.S.C.A. § 1110 (West 1991), so that 
service-connected disability compensation 
may be awarded, and that, "[r]egardless 
of when the regulation's threshold 
criteria are met, a determination must be 
made as to whether the 'disability' was 
incurred in or aggravated by service.". 
. .

The Court agrees with the Secretary's 
assertion that section 3.385 does not 
preclude service connection for a current 
hearing disability where hearing was 
within normal limits on audiometric 
testing at separation from service.  
Although that regulation speaks in terms 
of "service connection", it operates to 
establish when a measured hearing loss is 
(or, more accurately, is not) a 
"disability" for which compensation may 
be paid, provided that the requirements 
for service connection are otherwise met 
under 38 U.S.C.A. §§ 1110, 1112 and 38 
C.F.R. §§ 3.303, 3.307.  Cf. Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992) 
("establishing service connection 
requires a finding of the existence of a 
current disability and a determination of 
a relationship between that disability 
and an injury or disease incurred in 
service or some other manifestation of 
the disability during service"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) ("there must be evidence both 
of a service-connected disease or injury 
and a present disability which is 
attributable to such disease or 
injury").  Therefore, when audiometric 
test results at a veteran's separation 
from service do not meet the regulatory 
requirements for establishing a 
"disability" at that time, he or she 
may nevertheless establish service 
connection for a current hearing 
disability by submitting evidence that 
the current disability is causally 
related to service.  As the Court stated 
in Godfrey, supra, where there was no 
evidence of the veteran's hearing 
disability until many years after 
separation from service, "[i]f evidence 
should sufficiently demonstrate a medical 
relationship between the veteran's in-
service exposure to loud noise and his 
current disability, it would follow that 
the veteran incurred an injury in 
service; the requirements of section 1110 
would be satisfied."  See also Cosman, 
supra (service connection may be 
established for psychiatric disorder 
manifest many years after separation); 
Triplette, supra (same); Douglas, supra 
(same as to carcinoma manifest many years 
after separation).

In applying the Court's analysis to the case before the 
Board, 38 C.F.R. § 3.385 (1998) clearly prohibits an award of 
service connection for the veteran's claimed hearing loss of 
the left ear.  On his VA audiometric examination, none of the 
veteran's threshold hearing levels was greater than 35 dB.  
In fact, three of the haring levels were measured at 20 dB or 
less.  Section 3.385 prohibits a finding of a hearing 
disability only where threshold hearing levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less than 40 decibels and at 
least three of those threshold levels are 25 dB or less.  38 
C.F.R. § 3.385 (1998).  Thus, since the veteran's hearing 
status does not meet the criteria for defective hearing set 
forth in 38 C.F.R. § 3.385 (1998), service connection is not 
warranted.  Consequently, the Board is unable to reach a 
favorable decision on this issue.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court 
reiterated its position previously reported in King v. Brown, 
5 Vet. App. 19, 21 (1993) and Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  That is, per 38 U.S.C.A. § 5107(a) 
(West 1991), the appellant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  The 
Sabonis decision further dictated that when there is a lack 
of entitlement under the law or an absence of legal merit, 
the claim should be dismissed.  Moreover, the action of Board 
should be terminated immediately concerning that issue.  See 
also Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis, supra), and Florentino v. Brown, 7 Vet. 
App. 369 (1995).

Because the veteran does not have a hearing loss of the left 
ear that is recognized as a disorder for VA compensation 
purposes, there is no legal basis upon which to warrant a 
grant of entitlement to service connection this disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.385, 4.9 (1998).  Thus, the veteran's 
claim is denied and dismissed in accordance with Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

II.  Increased Evaluation

The veteran was awarded service connection for scars of the 
face and post-traumatic headaches in November 1997, and he 
has appealed the assignment of a 10 percent disability rating 
for scars and a noncompensable evaluation for headaches.  The 
Court has previously held that a claim for an increased 
rating for a disability is generally well-grounded when an 
appellant indicates that the severity of the disability has 
increased.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-
632 (1992).  Although the veteran in the instance case does 
seek an increased rating, this case differs from Proscelle 
because the appellant is appealing the original assignment of 
a disability rating, not pursuing an increased rating after a 
rating has been initially established by a final VA decision.  
The initial assignment of a rating following the award of 
service connection is part of the original claim.  See West 
v. Brown, 7 Vet. App. 329, 332 (1995) (en banc).  In light of 
this, when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Thus, in 
accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), 
and Murphy v. Derwinski, 1 Vet. App. 78 (1990), the appellant 
has presented a well-grounded claim.  The facts relevant to 
this appeal have been properly developed and the obligation 
of the VA to assist the veteran in the development of his 
claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1998).

A.  Scars

While in service, the veteran was involved in a motor vehicle 
accident.  As a result of that accident, he suffered 
lacerations and abrasions on the forehead and ear.  After the 
veteran applied for VA benefits, an examination was conducted 
in order to discover the nature and extent of the residual 
scars.  The results of that exam are listed below:

On the right forehead there is a 5 cm 
long, 1 mm wide linear shape scar not 
tender to palpation.  On the right 
forehead more upward to the first scar as 
describe there is a 4 cm long, 1 mm wide, 
zig-zag shape scar, not tender to 
palpation.  On the right middle forehead 
there is a 2 cm long, 1 mm wide, linear 
shape scar not tender to palpation.  On 
the left ear behind the auricle there is 
a 4 cm long, 1 mm wide, linear shape 
scar, not tender to palpation.  These 
scars are not inflamed, are not swollen, 
ha[ve] no depression, ha[ve] good 
vascular supply, no ulceration, no 
adherence, no herniations and no keloid 
formation.  They are mildly cosmetically 
disfiguring and are not limitating the 
function of the part affected.  On the 
left forehead there is a circular 1 cm 
brownish color scar with keloid tissue.  
This scar is not inflamed, is not 
swollen, has no depression, has good 
vascular supply, no ulceration, no 
adherence, and no herniations.  It is 
mildly cosmetically disfiguring and is 
not limitating the function of the part 
affected.  On one of the scars of the 
forehead we can see [unknown] fragments.

Scars (Skin) Exam, September 3, 1997.

As a result of this examination, the veteran was awarded a 10 
percent disability evaluation in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 7800 
(1997).  Scars will be rated on limitation of function of the 
part affected.  38 C.F.R. Part 4, Diagnostic Code 7805 
(1998).  Where there are disfiguring scars of the head, face, 
or neck, resulting in complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement, a 50 percent evaluation will be 
assigned.  Where the disfiguring scars of the head, face, or 
neck or severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles, a 30 
percent evaluation will be assigned.  Where the scars are 
moderate and disfiguring, a 10 percent evaluation will be 
assigned.  Where the scars are slight, a zero percent 
evaluation will be assigned.  38 C.F.R. Part 4, Diagnostic 
Code 7800 (1998).  When, in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, the 50 percent rating may be increased to 80 
percent, the 30 percent rating may be increased to 50 
percent, and the 10 percent rating may be increased to 30 
percent.  38 C.F.R. Part 4, Diagnostic Code 7800 (1998).  A 
compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
and 7805 (1998).

In addition to the examination noted above, the claims folder 
also contains colour photographs of the veteran's ear and 
forehead.  In looking at the pictures, the Board is not 
repulsed by the scars that can be seen therein.  They are 
only slightly perceptible to the camera and they do not 
appear disfiguring.

The Board additionally notes that the medical records have 
found the veteran's scars to be well-healed, nontender, and 
not attached to any underlying structures.  In determining 
whether an increased evaluation is warranted, the VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Given the schedular 
criteria for the rating of scars, the Board finds no basis by 
which to grant a disability evaluation in excess of 10 
percent. 

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1998) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

B.  Headaches

The veteran has also been granted a noncompensable evaluation 
for post-traumatic headaches that are another residual of his 
motor vehicle accident.  This condition has been rated by 
analogy to migraine headaches.  When a veteran has been 
diagnosed as having a specific condition and the diagnosed 
condition is not listed in the Schedule for Rating 
Disabilities, the diagnosed condition will be evaluated by 
analogy to a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  

A noncompensable evaluation is warranted for migraine 
headaches with attacks less often than the frequency of 
attacks required for a 10 percent evaluation.  A 10 percent 
evaluation requires characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent evaluation requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent evaluation requires very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. Part 
4, Diagnostic Code 8100 (1998).

Although the veteran has contended that his condition is more 
disabling, he has failed to elaborate on any recurring 
symptoms from which he suffers that would indicate a more 
disabling condition.  When asked to relate the symptoms of 
the headaches, the veteran responded as follows:

	. . . constant pain over fronto-
temporal areas bilaterally radiating 
backwards to nuchal area.  Oppressive in 
character.  At times becomes worse.  At 
times accompanied by mild sensation of 
dizziness.  He refers he has had only two 
episodes that it has been so severe that 
he has not been able to get out of bed.  
He says it will be very severe about once 
a year.  He says that he is able to carry 
on with his usual activities in spite of 
the constant dull ache.  He has learned 
to live with it.  At present not taking 
any kind of medications, except for 
Tylenol prn.

Miscellaneous Neurological Disorders Exam, September 3, 1997.  
Yet, despite his complaints, the veteran did not comment on 
any limitations, either socially or occupationally, caused by 
the headaches.

On the basis of the evidence of record, it is the decision of 
the Board that the preponderance of the evidence is against a 
compensable rating for headaches.  Symptomatology indicative 
of a more severe condition, such as monthly recurring 
headaches, total incapacitation, or restriction of movement 
or participatory events, has not been shown.  Thus, an 
increased evaluation is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b), 4.1, 
4.2, 4.10, Part 4, Diagnostic Code 8100 (1998).

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1998) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

1.  Entitlement to service connection for sensorineural 
hearing loss of the left ear is denied.

2.  Entitlement to a compensable evaluation for post-
traumatic headaches is denied.

3.  Entitlement to an increased evaluation for scars of the 
face is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

